           Case 18-15573-elf                      Doc        Filed 11/14/20 Entered 11/14/20 05:06:26                                    Desc Main
                                                              Document     Page 1 of 7
 Fill in this information to identify the case:

 Debtor 1                  Edwin L. Hinkle
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:           Eastern       District of          Pennsylvania
                                                                                         (State)
 Case number                                  18-15573-ELF




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                       12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Specialized Loan Servicing LLC                                   Court claim no. (if known):                       6-2

Last four digits of any number you use to                                                          Date of payment change:
identify the debtor's account:                                                 6450                Must be at least 21 days after date of       01/01/2021
                                                                                                   this notice



                                                                                                   New total payment:
                                                                                                   Principal, interest, and escrow, if any $1,658.83

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:       $602.14                                    New escrow payment:            $602.39

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                 %                  New interest rate:                               %

                         Current principal and interest payment            $                       New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:           $                                      New mortgage payment:         $




Official Form 410S1                                              Notice of Mortgage Payment Change                                                      Page 1
PmtChgForm1215
5123-N-0578
         Case 18-15573-elf                     Doc        Filed 11/14/20 Entered 11/14/20 05:06:26                              Desc Main
                                                           Document     Page 2 of 7
Debtor 1                                           Edwin L. Hinkle                             Case Number (if known)             18-15573-ELF
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ Matthew Tillma                                                                   Date      11/12/2020
       Signature


Print:             Matthew Tillma                                                          Title    Authorized Agent for Specialized Loan Servicing,
                    First Name            Middle Name             Last Name                         LLC



Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                               Page 2
PmtChgForm1215
5123-N-0578
  Case 18-15573-elf           Doc      Filed 11/14/20 Entered 11/14/20 05:06:26                     Desc Main
                                        Document     Page 3 of 7


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before November 16, 2020 via electronic notice unless otherwise stated.

Debtor              Via U.S. Mail
Edwin L. Hinkle
163 S. Front Street
Souderton, PA 18964-1524


Debtors' Attorney
CHARLES W. CAMPBELL
1 East Airy Street
Norristown, PA 19401

Chapter 13 Trustee
WILLIAM C. MILLER, ESQ.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

                                                      Respectfully Submitted,
                                                      /s/ Matthew Tillma




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           5123-N-0578
                                                                                                     PmtChgCOS_0001
Case 18-15573-elf   Doc   Filed 11/14/20 Entered 11/14/20 05:06:26   Desc Main
                           Document     Page 4 of 7
Case 18-15573-elf   Doc   Filed 11/14/20 Entered 11/14/20 05:06:26   Desc Main
                           Document     Page 5 of 7
Case 18-15573-elf   Doc   Filed 11/14/20 Entered 11/14/20 05:06:26   Desc Main
                           Document     Page 6 of 7
Case 18-15573-elf   Doc   Filed 11/14/20 Entered 11/14/20 05:06:26   Desc Main
                           Document     Page 7 of 7
